DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

With respect to claims 2-10, they are rejected for failing to cure the deficiency of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP 06-041467, machine translation).
With respect to claim 1, Aoki discloses an ultraviolet curable coating composition comprising a photopolymerization initiator and an acryl-functional organic polysiloxane (abstract), e.g., 
    PNG
    media_image1.png
    154
    512
    media_image1.png
    Greyscale
(paragraph 0017), which reads on claimed Chemical Formula 1 where R2 is acryloxypropyl, R3 is methyl, and R4 is phenyl, a = 0, b = 5, c = 90, d = 5, and e = 2.  
Aoki discloses that the refractive index of the acrylic functional organopolysiloxane is 1.4911 (paragraph 0038) but fails to disclose the refractive index of the composition or if is clear.

Therefore, it would have been obvious to one of ordinary skill in the art to obtain an optical clear resin having claimed refractive index from the coating composition taught by Aoki.
With respect to claim 2, a = 0 and is therefore optional.
With respect to claims 3-5, Aoki discloses that the organopolysiloxane is prepared from trimethylsiloxane unit or dimethylsiloxane unit (paragraph 0014).
With respect to claim 6, Aoki discloses adding an acrylate monomer (note that b can be 1 in formula (2)) (paragraphs 0008-0009) and that the curable coating composition is obtained by “uniformly” mixing the ingredients (paragraph 0032).  
While Aoki does not disclose fist mixing photoinitiator with acrylate monomer, it is noted that  case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  
Therefore, it would have been obvious to one of ordinary skill in the art to mix acrylate monomer with photoinitiator—absent any showing of criticality for premixing.
With respect to claim 7, Aoki discloses that adhesion promoters can be added (paragraph 0031).
With respect to claim 10, MPEP 2111.02 states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. electronic element, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a composition .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP 06-041467, machine translation) in view of Ide (US 8,809,414).
The discussion with respect to Aoki in paragraph 3 above is incorporated here by reference.
With respect to claim 8, Aoki discloses adding an adhesion promoter, however, fails to disclose a specific one.
Ide discloses a photocurable polyorganosiloxane composition and teaches that a suitable adhesion promoter includes alkoxysilane coupling agents with hydrolysable functional groups  (col. 21, line 47 to col. 22, line 15).
With respect to claim 9, Aoki discloses that the photoinitiator is present in an amount of preferably about 1-15 parts by weight per 100 parts by weight of polyorganosiloxane (paragraph 0024).  Ide discloses that the adhesion promoter is added in an amount of 0.1-20 parts by weight per 100 parts by weight of polyorganosiloxane (col. 22, lines 16-25).
Given the combined teachings of Aoki, it would have been obvious to one of ordinary skill in the art to prepare a composition having overlapping amounts of polyorganosiloxane, photoinitiator, and adhesion promoter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn